Citation Nr: 0833354	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  05-09 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by damage to the ear drums, including hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to December 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

In May 2006, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  

The Board remanded the veteran's case for further development 
in March 2007.  


FINDINGS OF FACT

1.  The veteran's hearing loss is not related to any incident 
of his military service, including noise exposure.

2.  The veteran's tinnitus is not related to any incident of 
his military service, including noise exposure.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).  

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).

A proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  
The Board notes that a "fourth element" of the notice 
requirement requesting the claimant to provide any evidence 
in the claimant's possession that pertains to the claim was 
recently removed from the language of 38 C.F.R. 
§ 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Board notes that regarding the tinnitus claim, the 
veteran was provided notice of the VCAA in July 2003, prior 
to the initial adjudication of his claim in the February 2004 
rating decision at issue.  While the July 2003 letter also 
referenced the hearing loss claim, it can not be viewed as 
sufficient notice of the VCAA because it improperly addressed 
it as an attempt to reopen the claim based on finality, 
rather than as an original claim based on the merits.  See 
the March 2007 Board remand, pages 2-3.  The Board finds that 
there was no prejudice to the veteran however as the RO 
readjudicated the claim on a de novo basis and sent the 
veteran a supplemental statement of the case (SSOC) in 
November 2007, after corrected VCAA notices were sent in 
February 2006 and May 2007.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  The veteran was provided every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to the notices.  His representative submitted 
written argument on his behalf in September 2008.  Therefore, 
there is no prejudice to him because his claim was 
readjudicated by the RO after appropriate VCAA notice was 
provided.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in May 
2007, including as it relates to the downstream disability 
rating and effective date elements of his claims.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service treatment records, VA 
and private medical records, a private physician's statement 
and a report of VA examination.  The veteran has not 
indicated he has any further evidence to submit to VA, or 
which VA needs to obtain.  There is no indication there 
exists any additional evidence that has a bearing on this 
case that has not been obtained.  In compliance with the 
Board's March 2007 remand, the RO issued the aforementioned 
May 2007 notice letter and afforded the veteran VA 
audiological and ENT (ear, nose and throat) examinations.  
The Board notes that although the audiological examiner did 
not opine as to whether the veteran's hearing loss was 
related to a November 1973 injury to the ears as requested, 
such opinion was provided by the ENT examiner.  As such, the 
Board finds that there has been substantial compliance with 
the Board's remand.  That is, when the opinions are taken 
together, they answer the questions posed by the 2007 remand 
- did the veteran's hearing loss and tinnitus have their 
onset in service or are they related to an incident in 
service, to include the November 1973 injury to the ears.  
See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where Board's remand instructions were substantially complied 
with); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) 
(finding that substantial compliance, rather than strict 
compliance, with the terms of a Board engagement letter 
requesting a medical opinion is required).  Thus, VA's duty 
to assist is also met.  Accordingly, the Board will address 
the merits of the claims.

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
For certain chronic disorders, per se, including 
sensorineural hearing loss, service connection may be granted 
if the disease becomes manifest to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption, however, is rebuttable by probative 
evidence to the contrary.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Entitlement to service connection for a disability manifested 
by damage to the ear drums, including hearing loss.

Entitlement to service connection for tinnitus.

Analysis

Regarding the first Hickson element, current disability, the 
Board acknowledges that the September 2007 VA audiological 
examination shows bilateral hearing loss for VA purposes as 
well as tinnitus.  This satisfies Hickson element (1).  



With regard to Hickson element (2), in-service disease or 
injury, a review of the service treatment records covering 
the veteran's period of service reveals no evidence of 
hearing loss or tinnitus.  At the March 1964 entrance 
examination, puretone threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
0 (10)
10 (20)
5 (15) 
5 (10)
LEFT
-5 (10)
0 (10)
10 (20)
10 (20)
15 (20) 

(The Board notes that service department audiometric 
examinations prior to November 1, 1967, are American 
Standards Association (ASA) units and have been converted to 
International Standards Organization (ISO) units as 
represented by the figures in parentheses.)

At a December 1967 "discharge and immediate reenlistment" 
examination, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
15
25
LEFT
5
5
15
20
25

The December 1973 discharge examination found that the 
veteran's hearing was 15/15 for whispered and spoken voice, 
in both ears.  

The record shows that the veteran served in the Naval 
Reserves after his discharge.  

On his May 1976 Report Of Medical History for his reserve 
physical examination, he denied any hearing loss or ear, 
nose, or throat trouble.  Audiometric testing revealed 
hearing loss for VA purposes in the left ear, but not in the 
right.  Hearing loss for VA purposes was not shown in the 
right year until December 1998.  

While the Board acknowledges that the 25 decibel auditory 
thresholds noted at the 1967 examination reflects some degree 
of impaired hearing, there is no showing of hearing loss for 
VA purposes in service.  See Hensley v. Brown, 5 Vet. App. 
157 (1993) (normal hearing is from 0 to 20 decibels, and 
higher levels indicate some degree of hearing loss).  The 
record shows that hearing loss for VA purposes was shown well 
after the veteran's discharge from service - left ear (1976) 
and right ear (1998).  In regards to the veteran's contention 
that he got his ears tested when he went to work at Tooele 
Army Depot 10 days after leaving service, the Board notes 
that a June 1997 reply from Tooele Army Depot indicated that 
they did not have any records pertaining to the veteran.  
Because the medical records do not suggest the presence of 
bilateral hearing loss within a year of service, the 
statutory presumption pertaining to sensorineural hearing 
loss specifically is not applicable in this case.  See 38 
C.F.R. §§ 3.307, 3.309.

With respect to inservice injury, the service treatment 
records show that in November 1973 the veteran was seen after 
he developed severe pain in both ears at the 10 feet level 
during a chamber pressure test.  The dive proceeded to 20 
feet and then the veteran was brought to the surface with 
relief of the severe symptoms.  Clinical evaluation revealed 
marked injection of the tympanic membranes, bilaterally.  
There was, however, no evidence of bleeding, perforation, or 
fluid accumulation behind the ears.  Diagnosis was recorded 
as "Teed I ear squeeze, bilaterally."  The veteran was 
treated with Actifed.  The next day, the veteran reported 
that he had no pain remaining from the prior day's ear 
squeeze and it was noted that the infection was almost 
entirely cleared.  The records contain no documentation of 
any other ear complaint or dive incident.  At the December 
1973 separation examination, the veteran's ears and drums 
were clinically evaluated as normal.  In an accompanying 
"report of medical history" the veteran denied any "ear, 
nose, or throat trouble" or hearing loss.  Despite evidence 
showing that the veteran's ear complaints completely resolved 
without residuals prior to separation, there is no denying 
that he was in fact diagnosed with ear pain after a diving 
incident.  This episode is sufficient to satisfy Hickson 
element (2).  



With respect to Hickson element (3), medical nexus, the 
question presented here is essentially medical in nature.  
The Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).



In a June 1998 statement, in support of the veteran's claims, 
Dr. J.S. noted that the veteran was: 

involved in a diving injury along with a 
number of other navy sailors at which 
time he sustained a ruptured tympanic 
membrane that occurred at the time of a 
dive.  He has also had a separate diving 
injury again with a submarine in 
connection with his military service.  He 
feels that his hearing is worse on the 
right side than the left and has been 
associated with constant tinnitus since 
the time of the injury.  

Dr. J.S. went on to opine that veteran's "loss is the result 
of his service connected injury."  

The veteran was provided VA examinations in December 1998.  
On audiological examination, he reported military noise 
exposure to "diesel engines, artillery, aircraft, large 
guns, blasts and machinery" and civilian noise exposure to 
"hunting, some motorcycles, snowmobiles, construction and 
diesel engines."  He also reported bilateral bleeding and 
perforations in 1972 as a result of a pressure chamber 
exercise while in the military.  Audiometric testing revealed 
sensory hearing loss in both ears.  After reviewing the 
claims file, the examiner noted that the evidence did show a 
barotrauma incident in November 1973; however, there was no 
evidence of perforation or bleeding as claimed by the 
veteran.  On the contrary, the examiner noted that the record 
indicated "no perforation, no bleeding, no fluid."  The 
examiner noted that the veteran claimed no hearing loss at 
the time of the May 1976 examination and that the mild loss 
shown at that time appeared more noise related than 
barotrauma related.  The examiner noted that the veteran 
claimed "significant military noise exposure" due to 
"diesel engines, aircraft, large guns, machinery, and 
artillery."  The examiner opined that the veteran's current 
hearing loss was more consistent with noise exposure.  



During a VA ear disease examination that month, the veteran 
again reported having bleeding from both ears following the 
inservice diving incident.  He also reported that his noise 
exposure included "10 years of being a diesel mechanic in 
the military and five years of being exposed to artillery and 
loud noises as part of his service in Vietnam."  He had a 
post-service history of hunting and truck driving.  The 
examiner noted that the pattern of the veteran's 
sensorineural hearing loss was entirely consistent with 
presbycusis.  The examiner indicated that it could be related 
to acoustic trauma, however, it was extremely difficult to 
differentiate the two.  The examiner was unable to tell which 
component of the veteran's high frequency hearing loss was 
related to a former history of acoustic trauma versus that 
related to old age.  

Upon review, the Board finds that Dr. J.S.'s opinion is 
entitled to no probative value.  First, the service treatment 
records do not show that the veteran sustained a ruptured 
tympanic membrane in connection with the November 1973 
incident.  In fact, the treatment records specifically state 
that there was no perforation of the tympanic membranes or 
fluid accumulation behind the ears.  Second, the service 
treatment records make no reference to a second diving 
injury.  The only injury documented in the records was in 
November 1973.  As such, it is clearly evident that Dr. 
J.S.'s opinion was based on history provided by the veteran 
and not on a contemporaneous review of the medical record.  
As the Court has pointed out, a medical opinion founded upon 
an incorrect medical history is not entitled to probative 
weight.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 460-461 (1993) (an opinion based upon 
an inaccurate factual premise has no probative value).  

The Board likewise finds that the December 1998 audiological 
examiner's opinion is based on an inaccurate factual basis.  
That is, there is no evidence in the file suggesting that the 
veteran was exposed to "significant noise exposure" while 
in service.  In this regard, the Board notes that the 
veteran's DD 214 shows that his military occupational 
specialty (MOS) was "CS" which is a culinary specialist.  
This MOS is not consistent with excessive noise exposure due 
to "diesel engines, aircraft, large guns, machinery, and 
artillery" as alleged.  In addition, the service treatment 
records reflect no complaints of any hearing problems in 
service.  In fact, at his 1973 discharge examination, the 
veteran denied any hearing loss and clinical evaluation 
revealed a normal hearing test of 15/15 (whispered and spoken 
voice).

In the case of a veteran who engaged in combat with the enemy 
in active service, VA shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease.  38 U.S.C.A. § 1154(b).  So long as 
the evidence is consistent with the circumstances, conditions 
or hardships of such service, the fact that there is no 
official record of such incurrence or aggravation in such 
service is of no consequence.  Every reasonable doubt shall 
be resolved in favor of the veteran.  Id.  The phrase 
"engaged in combat with the enemy" requires that the veteran 
have personally taken part in a fight or encounter with a 
military foe or hostile unit of instrumentality.  The phrase 
does not apply to veterans who merely served in a general 
"combat area" or combat zone, but did not themselves engage 
in combat with the enemy.  See VAOPGCPREC 12-99 (Oct. 18, 
1999).

In the present case, the Board acknowledges that the 
veteran's service personnel records indicate that he served 
in a combat zone while in Vietnam in July 1966.  However, 
given his MOS as a culinary specialist along with the lack of 
any medical evidence reflecting complaint or finding of 
hearing loss until several years after discharge, the 
evidence weighs against a finding that the veteran had 
significant inservice noise exposure.  The Board also notes 
the veteran's propensity to exaggerate facts.  In this 
regard, the Board notes the veteran's continued assertions 
that his tympanic membranes were ruptured and that his ears 
bled as a result of the 1973 incident when the 
contemporaneous clinical records specifically note otherwise.  
While the Board acknowledges that virtually all veterans are 
exposed to a certain level of noise in service, it is 
unwilling to presume that the level of noise experienced by 
this particular veteran was either excessive or 
"significant".  The record simply does not support such a 
determination.  

Given that the Board does not find that the veteran 
experienced "significant military noise exposure" the 1998 
VA audiological examiner's opinion is of no probative value.  
The basis for the opinion has not been supported by the 
evidence of record.  The Board also finds that the other VA 
examiner's opinion does not support the veteran's claim since 
he could not tell whether the veteran's hearing loss was 
related to a former history of acoustic trauma or old age.  
The Board points out that even if the examiner had opined 
that the veteran's hearing loss was in some ways related to 
his military service such opinion would have been undermined 
due to the veteran's untrue assertions that he worked 10 
years as a "diesel mechanic" in service and that his ears 
bled following the 1973 incident.  As noted above, an opinion 
based on an incorrect medical history is entitled to no 
probative weight.  See Swann and Reonal, supra.  

VA treatment records show that in May 2003 the veteran was 
seen by a VA physician (Dr. F.T.) for his hearing loss.  The 
veteran again reported that he ruptured his ears and that 
"blood started coming out" as a result of the 1973 
inservice incident.  It was noted that the physician 
explained to the veteran that this type of injury could cause 
permanent hearing loss.  To the extent that the physician is 
relating the veteran's hearing loss to the inservice diving 
incident the opinion has no probative value.  As with the 
other opinions, it is clearly based on an inaccurate factual 
premise - the veteran had neither ruptured tympanic membranes 
nor bleeding from the ears as a result of the 1973 incident.  
Id.

In March 2007, the Board remanded the case to the RO so that 
the veteran could be afforded VA audiological and ENT 
examinations to determine the etiology of his hearing loss 
and tinnitus.  The Board requested that the audiologist 
provide an opinion as to whether the veteran's hearing loss 
had its onset in service or was caused by an incident in 
service, to include the November 1973 injury to the ears.  
The ENT examiner was asked to provide the same opinion 
regarding the veteran's tinnitus.  

The record shows that the requested examinations were 
conducted in September 2007.  At the ENT examination, the 
veteran reported that he first noticed hearing loss and 
tinnitus in 1972 or 1973 when he was in a dive test and his 
ears started bleeding.  He reported that he was a cook in 
service and that after service he worked as a truck driver 
and in "sheet rock in construction."  Following physical 
examination and a review of the claims file, the ENT examiner 
diagnosed the veteran with sensorineural hearing loss and 
tinnitus.  The examiner then opined as follows:

As far as the tinnitus is concerned, it 
is impossible to say without resorting to 
mere speculation whether the tinnitus is 
a result of the barotrauma.  There was no 
complaint of that at that time and there 
was no objective test for the tinnitus.  
As far as the hearing loss was concerned, 
the hearing loss levels that are seen 
today are not from the barotrauma for the 
most part but probably a result of the 
noise exposure over the years and wear 
and tear and aging.  The hearing test 
that was closest to the episode in 1973 
was in 1976 which showed a small amount 
of hearing loss in the right and left 
ears in the higher frequencies.  It is 
impossible to say without resorting to 
mere speculation whether this is as a 
result of the barotrauma or as a result 
of the noise exposure in the military.  

Following a separate examination and claims file review, the 
audiological examiner opined:

In regards to the hearing loss, it is 
least likely as not less than 50/50 
probability caused by or a result of 
military noise exposure.  Regards to the 
tinnitus, I cannot resolve this issue 
without a resort to mere speculation.  
This medical opinion is based upon 
audiological test results contained in 
the patient's C-file.  Patient had an 
audiogram dating 1967 that indicates that 
there is a mild high-frequency 
sensorineural hearing loss in both ears.  
This medical opinion is also based upon 
patient's report of military noise 
exposure as well as both occupational and 
recreational noise exposure.  

With respect to the veteran's hearing loss, neither VA 
examiner related it to his military service.  The 
audiological examiner opined that it was "less than 50/50 
probability" that the veteran's hearing loss was caused by 
or the result of military noise exposure.  Although the 
audiological examiner did not address whether the hearing 
loss was related to the November 1973 injury to the ears, the 
ENT examiner indicated that "the hearing loss levels that 
are seen today are not from the barotrauma for the most part 
but probably a result of the noise exposure over the years 
and wear and tear and aging."  In this regard, the Board 
notes that evidence associated with the claims file shows 
that the veteran had post-service noise exposure while 
working in construction and as a truck driver.  The ENT 
examiner went on to state that he was unable to opine whether 
the "small amount" of hearing loss shown in 1967 was the 
result of the barotrauma or noise exposure in service without 
resorting to speculation.  

The Board notes that neither VA examiner could opine as to 
whether the veteran's tinnitus was related to service without 
resorting to speculation.  

The Board observes that entitlement to service connection may 
not be based on speculation or remote possibility.  See 38 
C.F.R. § 3.102.  A number of Court cases have provided 
discussion on this point of weighing medical opinion 
evidence.  See Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was "possibly" suffering from 
schizophrenia deemed speculative); Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have precipitated 
the initial development of his lung condition found too 
speculative); Bostain v. West, 11 Vet. App. 124, 127-28 
(1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a 
medical opinion expressed in terms of "may" also implies "may 
or may not" and is too speculative to establish a plausible 
claim); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's 
statement framed in terms such as "could have been" is not 
probative); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) 
(evidence favorable to the veteran's claim that does little 
more than suggest a possibility that his illnesses might have 
been caused by service radiation exposure is insufficient to 
establish service connection).

Regarding the veteran's hearing loss, the audiological 
examiner opined that it was not related to noise exposure in 
service while the ENT examiner opined that the hearing loss 
levels seen today are not related to the inservice 
barotrauma.  These opinions weigh against service connection.  

Regarding the veteran's tinnitus, the record is devoid of any 
medical opinion which, other than on a speculative basis, 
relates the condition to military service, including the 1973 
injury.  The speculative opinions provided by the VA 
examiners, standing alone, do not create a reasonable doubt 
in this case.  A reasonable doubt exists where there is an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  It is a substantial doubt and one within the 
range of probability as distinguished from pure speculation 
or remote possibility.  (Emphasis added).  It is not a means 
of reconciling actual conflict or a contradiction in the 
evidence.  Id.

To the extent the veteran, himself, contends that his hearing 
loss and tinnitus are related to his military service, it is 
now well established that laymen without medical training, 
such as the veteran, are not competent to comment on medical 
matters such as diagnosis, date of onset or cause of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  Therefore, his 
statements are not probative of a nexus between his 
disabilities and military service.

The Board acknowledges the April 2003 statement from D.H. 
wherein he reported that the veteran worked for him in 1964 
(prior to service) and in 1973 (after service), and that in 
1973 he noticed that the veteran had problems with his 
hearing.  However, insofar as this statement is proffered to 
support the veteran's contention that his hearing problems 
are related to service, it is, like those made by the 
veteran, not probative.  There is no indication that D.H. 
possesses the requisite medical expertise to be able to 
provide a nexus opinion.  To the extent that the statement is 
offered to simply show that the veteran had hearing problems 
after leaving service, the Board does not dispute this; as 
already acknowledged, the 1967 audiometric test reflected 
some degree of impaired hearing, just not enough to be 
considered a disability for VA purposes.  Such hearing loss 
was not shown until years after service.  

In summary, as Hickson element (3) has not been met, the 
veteran's claims of entitlement to service connection for 
hearing loss and tinnitus must be denied.  The preponderance 
of the evidence is not favorable to the veteran's claims, and 
there exists no reasonable doubt to resolve in his favor.  38 
C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).


ORDER

Entitlement to service connection for a disability manifested 
by damage to the ear drums, including hearing loss is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


